                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11       UNITED STATES OF AMERICA,                        Case No. 17-cr-00533-EMC-1 (LB)
                                  12                      Plaintiff,                        ORDER (1) DENYING MOTION FOR
Northern District of California
 United States District Court




                                                                                            PRESERVATION ORDER AND
                                  13               v.                                       (2) GRANTING IN PART AND
                                                                                            DENYING IN PART MOTION FOR
                                  14       JONATHAN JOSEPH NELSON,                          DISCLOSURE OF CERTAIN GRAND-
                                                                                            JURY RECORDS
                                  15                      Defendant.
                                                                                            Re: ECF No. 460–464
                                  16

                                  17         Defendant Brian Wendt filed three motions that Judge Chen referred to the undersigned: (1) a
                                  18   Motion to Preserve All Notes and Recordings Taken by Law Enforcement Agency Agents/
                                  19   Officers and All Physical Evidence Seized, Processed or Examined by Federal, State, County, and
                                  20   Local Agencies,1 (2) a Motion for Order for Inspection and Copying of Jury Records Pertinent to
                                  21   the Indicting Grand Jury Pursuant to General Order No. 6,2 and (3) a Motion for Disclosure of
                                  22   Grand Jury Sessions, Schedule, Instructions, and Materials Pursuant to Federal Rule of Criminal
                                  23   Procedure 6(e)(1)(E)(i) and 6(e)(1)(E)(ii).3 Defendants Jonathan Nelson and Brian Burke join in
                                  24

                                  25
                                       1
                                        Wendt Preservation-Order Mot. – ECF Nos. 460, 461. Citations refer to material in the Electronic
                                  26   Case File (“ECF”); pinpoint citations are to the ECF-generated page numbers at the top of documents.
                                  27
                                       2
                                           Wendt First Grand-Jury Mot. – ECF No. 462.
                                       3
                                           Wendt Second Grand-Jury Mot. – ECF Nos. 463, 464.
                                  28

                                       ORDER – No. 17-cr-00533-EMC-1 (LB)
                                   1   the motions.4 The court held a discovery hearing on December 20, 2018, and issues this order

                                   2   documenting the discussion and orders on the record.

                                   3

                                   4   1. Preservation-Order Motion

                                   5         The defendants ask the court to enter an order to 24 federal, state, and local agencies and

                                   6   offices inside and outside of this District directing them to preserve certain documents and

                                   7   information.5 The defendants raise the government’s obligations under Brady v. Maryland, 373

                                   8   U.S. 83 (1963). “The government’s Brady obligation is a ‘self-executing responsibility on the part

                                   9   of the prosecutor. There is no need for a court order to require compliance with Brady.’” United

                                  10   States v. Pac. Gas & Elec. Co., No. 14-cr-00175-TEH, 2016 WL 3185008, at *2 (N.D. Cal. June

                                  11   8, 2016) (internal brackets and ellipsis omitted) (quoting United States v. Flores, No. CR 08-0730

                                  12   WHA, 2011 WL 1100137, at *2 (N.D. Cal. Mar. 24, 2011)). The defendants also raise arguments
Northern District of California
 United States District Court




                                  13   about putting the police on notice of the defendants’ requests for preservation. Those arguments

                                  14   do not compel the conclusion that the proper means for addressing the defendants’ preservation

                                  15   requests is the entry of a court order of the type the defendants propose. The defendants cite no

                                  16   useful precedent for such an order.6 The court denies this request.

                                  17

                                  18   2. Grand-Jury Motions

                                  19         2.1   Timing of Hearings on Motions to Dismiss

                                  20         The parties must take up issues regarding the timing of hearings on motions to dismiss with

                                  21   Judge Chen.

                                  22

                                  23

                                  24

                                  25
                                       4
                                           Nelson Joinder – ECF No. 82; Burke Joinder – ECF No. 492.
                                  26   5
                                           Wendt Preservation-Order Mot. – ECF No. 461 at 6.
                                  27   6
                                         The defendants cite a stipulation and order that was entered with the consent of all parties. Stipulation
                                       and Order, United States v. Ortiz, No. 3:12-cr-00119-SI (N.D. Cal. July 25, 2012), ECF No. 217. That
                                  28   stipulation is not analogous to the situation here.

                                       ORDER – No. 17-cr-00533-EMC-1 (LB)                  2
                                   1         2.2   AO-12 Reports

                                   2         The defendants ask for all AO-12 reports related to the jury wheel from which the court drew

                                   3   the indicting grand jury that returned the superseding indictment in 2018. The government does

                                   4   not oppose this request and agreed to work with the jury administrator and the clerk’s office to

                                   5   produce the AO-12 reports. The court orders the government to continue to work with the jury

                                   6   administrator and the clerk’s office to produce the AO-12 reports.

                                   7         2.3   AO-11 Reports

                                   8         AO-11 reports do not contain demographic information and therefore would not assist the

                                   9   defendants in the challenge that they seek to bring to the composition of the jury lists. The court

                                  10   denies this request. Cf. United States v. Ortiz, No. CR 12-00119 SI, 2013 U.S. Dist. LEXIS 29062,

                                  11   at *4–5 (N.D. Cal. Mar. 4, 2013).

                                  12         2.4   Source Lists for Grand-Jury Wheels
Northern District of California
 United States District Court




                                  13         The defendants ask for documents “demonstrating how the Court complied with the

                                  14   requirement of acquiring source lists from which the Clerk of the Court selects names for selection

                                  15   to serve on the Grand Jury under General Order No. 6 and 18 U.S.C. § 1863, et seq., and showing

                                  16   that the Court complies with the requirement of random selection of a fair cross-section of the

                                  17   relevant District or Division and ensures that each county or political subdivision is substantially

                                  18   proportionately represented as required under 18 U.S.C. § 1863(b).”7 The court orders the

                                  19   production of the manuals or other documents describing the grand-jury selection process and the

                                  20   creation of the master and qualified wheels. Cf. United States v. Williams, No. 3:13-cr-00764-

                                  21   WHO, slip op. at 6 (N.D. Cal. Nov. 14, 2014), ECF No. 197; accord United States v. Cervantes,

                                  22   No. 4:12-cr-00792-YGR, slip op. at 1 (N.D. Cal. Dec. 23, 2014), ECF No. 517 (“This Court finds

                                  23   that the defense is entitled to no further materials than those ordered by Judge William Orrick in

                                  24   United States v. Williams[.]”). The court also directs the government to discuss with the jury

                                  25   administrator and the clerk’s office whether they can provide an update to the Declaration of

                                  26
                                  27
                                       7
                                           Wendt First Grand-Jury Mot. – ECF No. 462 at 2.
                                  28

                                       ORDER – No. 17-cr-00533-EMC-1 (LB)                3
                                   1   Courtroom Services Supervisor N. David Weir8 regarding the process for creating jury wheels and

                                   2   provide an update to the defendants and the court by January 15, 2019. The court thinks an

                                   3   updated declaration would be useful for the reasons discussed at the hearing. The court otherwise

                                   4   denies the defendants’ request. Cf. United States v. Diaz, 236 F.R.D. 470, 484 (N.D. Cal. 2006)

                                   5   (ordering production of clerk’s manual regarding creation of grand-jury wheels but denying

                                   6   further requests because “Defendants have offered no reason as to how a more detailed program

                                   7   description is necessary to the preparation of their fair cross-section challenge”).

                                   8       2.5   Selection of Grand-Jury Forepersons

                                   9       The defendants are not entitled to discovery under the Jury Selection and Service Act

                                  10   regarding discrimination in the selection of forepersons. Diaz, 236 F.R.D. at 483. Also, the

                                  11   defendants have not provided any specific evidence or arguments to support a constitutional claim

                                  12   with respect to foreperson selection. The court denies this request. Cf. id.
Northern District of California
 United States District Court




                                  13       2.6   Orders Reflecting the Beginning or Extension of a Grand-Jury Term

                                  14       The court orders production of orders reflecting the beginning or extension of the term of the

                                  15   indicting grand jury. Cf. Diaz, 236 F.R.D. at 478–79. To the extent that the defendants are

                                  16   requesting orders reflecting the beginning or extension of terms for other grand juries, their

                                  17   request is overbroad, and the court denies it. Cf. United States v. Cerna, No. CR 08-0730 WHA,

                                  18   2009 WL 2998930, at *3–4 (N.D. Cal. Sept. 16, 2009); Diaz, 236 F.R.D. at 481–82.

                                  19       2.7   Handouts and Instructions to the Grand Jury

                                  20       The court orders production of all directives, instructions, handouts, and information provided

                                  21   to the indicting grand jury concerning their duties as grand jurors, their attendance, and their

                                  22   manner of deliberation. Cf. Williams, slip op. at 6; Diaz, 236 F.R.D. at 475, 477–78. To the extent

                                  23   that the defendants are requesting directives, instructions, handouts, or information provided to

                                  24   other grand juries, their request is overbroad, and the court denies it. Cf. Cerna, 2009 WL

                                  25   2998930, at *3–4; Diaz, 236 F.R.D. at 481–82.

                                  26
                                  27
                                       8
                                        Declaration of N. David Weir, United States v. Redacted Defendant, No. 3:05-cr-00167-WHA (N.D.
                                  28   Cal. June 19, 2006), ECF No. 479-2.

                                       ORDER – No. 17-cr-00533-EMC-1 (LB)                 4
                                   1       2.8   Metrics Regarding the Grand Jury

                                   2       In connection with the indicting grand jury, the court orders production of the number of

                                   3   (1) court questionnaires or summonses set out to prospective jurors, (2) questionnaires or

                                   4   summonses for which there was no response, (3) questionnaires or summonses returned as

                                   5   undeliverable, (4) persons found disqualified or permanently excused, (5) persons who requested

                                   6   and received a temporary deferral of service, (6) persons who reported for grand-jury selection,

                                   7   and (7) persons who did not report as instructed. Cf. Williams, slip op. at 6.

                                   8       2.9   Commencement and Termination Dates of the Grand Jury

                                   9       The defendants request the indicting grand jury’s commencement and termination dates. The

                                  10   government does not oppose this request. The court orders production of these dates.

                                  11       2.10 Transcripts of Grand-Jury Proceedings

                                  12       Grand-jury transcripts relate to the substance of a grand jury’s investigation and are subject to
Northern District of California
 United States District Court




                                  13   the secrecy provisions of Federal Rule of Criminal Procedure 6(e). The defendants acknowledge

                                  14   that the “‘indispensable secrecy of grand jury proceedings’ must not be broken except where there

                                  15   is a compelling necessity. There are instances when that need will outweigh the countervailing

                                  16   policy. But they must be shown with particularity.”9 The defendants have not made a

                                  17   particularized showing of need here. The court denies this request. Cf. United States v. Hussain,

                                  18   No. 13-cr-00408-JST, 2015 WL 4638451, at *5 (N.D. Cal. Aug. 4, 2015); Williams, slip op. at

                                  19   4–5.

                                  20

                                  21       IT IS SO ORDERED.

                                  22       Dated: December 20, 2018

                                  23                                                    ______________________________________
                                                                                        LAUREL BEELER
                                  24                                                    United States Magistrate Judge
                                  25

                                  26
                                  27
                                       9
                                         Wendt Second Grand-Jury Mot. – ECF No. 464 at 7 (emphasis removed, internal ellipsis omitted)
                                  28   (quoting United States v. Proctor & Gamble Co., 356 U.S. 677, 681 (1958)).

                                       ORDER – No. 17-cr-00533-EMC-1 (LB)                5
